DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(A0(1) as being anticipated by Wakiyama et al. (US 2018/0166490; JP 2016-171297).

    PNG
    media_image1.png
    290
    492
    media_image1.png
    Greyscale

Wakiyama et al. teach a solid-state imaging element, comprising:
an optical sensor chip (881, paragraph 401);
a color filter (paragraph 408);
an on-chip lens (paragraph 408);
a protective layer (884) on a light receiving surface of the optical sensor chip,
wherein the protective layer (884) is a transparent resin layer (paragraph 355) that covers the color filter and the on- chip lens; and
a rewiring layer (902) on a surface opposite to the light receiving surface of the optical sensor chip; and
wherein a connection terminal (931-1) of the rewiring layer is a copper flat pad (paragraph 405) that excludes a solder ball, and an alloy layer of tin and copper is absent on a front surface of the copper flat pad (paragraphs 407 – 408).
(Claim 5) Wakiyama et al. teach wherein the rewiring layer includes a redistribution wire (904), an inorganic insulating film (902, paragraph 395), and the copper flat pad (931, paragraph 405),
the inorganic insulating film (902) covers the redistribution wire (904), the copper flat pad (931) is connected to the redistribution wire (904-2), and the copper flat pad is exposed from the inorganic insulating film (902).
(Claim 6) Wakiyama et al. teach wherein a front surface of the inorganic insulating film (902) is flush (paragraphs 406 – 408) with the front surface of the copper flat pad (931).
(Claim 8) Wakiyama et al. teach an imaging device, comprising:
a solid-state imaging element (881) that is a wafer-level chip size package; and
a signal processing circuit (885, paragraph 376) configured to process a signal from the solid-state imaging element,
wherein the solid-state imaging element includes:
an optical sensor chip (881);
a color filter (paragraph 408);
an on-chip lens (paragraph 408);
a protective layer (884) on a light receiving surface of the optical sensor chip,
wherein the protective layer (884) is a transparent resin layer that covers the color filter and the on-chip lens (paragraph 355); and
a rewiring layer (902) on a surface opposite to the light receiving surface of the optical sensor chip,
wherein a connection terminal (931-1) of the rewiring layer (902) is a copper flat pad that excludes a solder ball, and an alloy layer of tin and copper is absent on a front surface of the copper flat pad (paragraphs 407 – 408).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakiyama et al. (US 2018/0166490; JP 2016-171297) in view of Matsugai (US 2017/0117320; WO 2015/190070).

    PNG
    media_image2.png
    457
    614
    media_image2.png
    Greyscale


(Claim 3) Wakiyama et al. teach the solid-state imaging element, further comprising a glass substrate (883),
wherein the color filter and the on-chip lens (paragraph 408) are on the light receiving surface of the optical sensor chip (881), and
the glass substrate (833) is on the transparent resin layer (844) and bonded to the transparent resin layer (paragraph 355).
Wakiyama et al. lack wherein the glass substrate is thinned from a front surface of the glass substrate by a thickness reduction method.
However, Matsugai teaches wherein the glass substrate is thinned from a front surface of the glass substrate by a thickness reduction method for the benefit of suppressing the distortion of the semiconductor substrate (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of suppressing the distortion of the semiconductor substrate
(Claim 7) Wakiyama et al. lack the solid-state imaging element, further comprising a corrosion prevention film that covers the front surface of the copper flat pad.
However, Matsugai et al. teach the solid-state imaging element, further comprising a corrosion prevention film (261, paragraph 106 solder mask) that covers the front surface of the copper flat pad (260) for the benefit of preventing corrosion. Examiner takes Official Notice that solder mask has the functional characteristics of corrosive resistance, moisture resistance and fungus resistance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing corrosion.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(Claim 2) a glass substrate is absent on the transparent resin layer.
(Claim 4) wherein a front surface of the solder mask is flush with the front surface of the copper flat pad.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed on PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 19, 2022